Summary Prospectus Supplement July 2, 2012 Putnam Equity Income Fund Summary Prospectus dated March 30, 2012 The fund will offer class R5 and class R6 shares to qualified employee-benefit plans beginning on July 2, 2012. The prospectus is supplemented as follows to add information about class R5 and class R6 shares. The front cover page is supplemented to add class R5 and class R6 shares to the list of shares to which the prospectus relates, and to indicate that fund symbols for class R5 and class R6 shares are pending. The following information is added to Fund summary — Fees and expenses : Shareholder fees (fees paid directly from your investment) Maximum deferred sales charge (load) (as Maximum sales charge (load) imposed on a percentage of original purchase price or Share class purchases (as a percentage of offering price) redemption proceeds, whichever is lower) Class R5 NONE NONE Class R6 NONE NONE Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Distribution and Other Acquired fund Total annual fund Share class Management fees service (12b-1) fees expenses fees and expenses operating expenses Class R5 0.48% N/A 0.19%**** 0.05% 0.72% Class R6 0.48% N/A 0.09%**** 0.05% 0.62% **** Other expenses are based on expenses of class A shares for the fund’s last fiscal year, adjusted to reflect the lower investor servicing fees applicable to class R5 and class R6 shares. Example Share class 1 year 3 years 5 years 10 years Class R5 $74 $230 $401 $894 Class R6 $63 $199 $346 $774 275320 7/12
